Detailed Action
1. 	This Action is in response to Applicant's amendment filed on December 20, 2021. Claims 8 and 17 have been canceled, therefore, claims 1-6, 9-16 and 18-20 are now currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1-6, 9-16 and 18-20 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1, 10 and 19, the prior art of record of Silverman; Matthew A. et al. teaches at paragraph 16 wireless communication and wireless network systems, such as an IEEE 802.11ax system, Orthogonal Frequency Division Multiple Access (OFDMA) techniques are used to enable multiple wireless clients to transmit at the same time on different slices of frequency (subcarriers) in as small as 2 MHz.
However, after the amendment to claims 1, 10 and 19, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1-6, 9-16 and 18-20 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding the incorporated features of claims 8 and 17 into claims 1, 10 and 19, presented on pages 6 and 7 of response filed on December 20, 2021.

Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Yang; Xun et al. (US 20160337100 A1) discloses sending, by an access point, OFDMA physical layer signaling to a terminal, where the OFDMA physical layer signaling is used for indicating, to the terminal, a subchannel allocated for the terminal.
	LI; Guoqing et al. (US 20170311318 A1) discloses an interface circuit in the second electronic device may: assemble a downlink orthogonal frequency-division multiple access (OFDMA) frame having a primary access category, where the second electronic device first includes data associated with the primary access category in the downlink OFDMA frame; and transmits the downlink OFDMA frame to the second electronic device.
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 6, 2022